                 Case 20-11413-KBO           Doc 290       Filed 07/07/20        Page 1 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    LVI INTERMEDIATE HOLDINGS, INC., et al.,                      Case No. 20-11413 (KBO)

                           Debtors.1                              (Jointly Administered)


                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK                 )
                                  )    ss:
COUNTY OF KINGS                   )

I, Sung Kim, declare:

       1. I am over the age of 18 years and not a party to these chapter 11 cases.

       2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
          NY 11219.

       3. On the 2nd day of July, 2020, DRC, acting under my supervision, caused a true and accurate
          copy of the “Order Authorizing the Sale of Miscellaneous Assets Outside the Ordinary Course
          of Business Free and Clear of All Liens, Claims, Interests and Encumbrances” (Docket No.
          270), to be served via electronic mail upon the parties as set forth on Exhibit 1; and via First
          Class US Mail upon the parties as set forth in Exhibit 2, attached hereto.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 7th day of July, 2020, Brooklyn, New York.

                                                                      By ________________________
                                                                               Sung Kim
Sworn before me this
7th day of July, 2020

_____________________
Notary Public

1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


LVI00043
Case 20-11413-KBO   Doc 290   Filed 07/07/20   Page 2 of 10
                                    Case 20-11413-KBO Doc 290 Filed 07/07/20 Page 3 of 10
                                                  LVI Intermediate Holdings, Inc. et al.
                                                            Electronic Mail
                                                             Exhibit Pages
Page # : 1 of 4                                                                                                       07/02/2020 08:25:43 PM
000022P001-1448S-043               000022P001-1448S-043              000022P001-1448S-043                000022P001-1448S-043
ALCON LABORATORIES INC             ALCON LABORATORIES INC            ALCON LABORATORIES INC              ALCON LABORATORIES INC
BRENT POLLY                        BRENT POLLY                       BRENT POLLY                         BRENT POLLY
PO BOX 677775                      PO BOX 677775                     PO BOX 677775                       PO BOX 677775
DALLAS TX 75267-7775               DALLAS TX 75267-7775              DALLAS TX 75267-7775                DALLAS TX 75267-7775
BRENT.POLLY@ALCON.COM              INSTRUMENTATION.CS@ALCON.COM      ASA.CS@ALCON.COM                    AR.PAYMENTS@ALCON.COM




000067P001-1448S-043               000023P001-1448S-043              000033P001-1448S-043                000031P001-1448S-043
ALORICA INC                        AMERICAN EXPRESS                  AMO SALES AND SVC INC               AMOBEE INC
DANIELLE EVANS                     AUSTIN SIEGFRIED                  GERARD SHIN                         MEGAN REIFEISS
5161 CALIFORNIA AVE.,STE 100       PO BOX 650448                     PO BOX 74007099                     PO BOX 894409
IRVINE CA 92617                    DALLAS TX 75265-0448              CHICAGO IL 60674-7099               LOS ANGELES CA 90189
DANIELLE.EVANS@ALORICA.COM         AUSTIN.SIEGFRIED@AEXP.COM         GSHIN2@ITS.JNJ.COM                  MEGAN.REIFEISS@AMOBEE.COM




000031P001-1448S-043               000094P001-1448S-043              000094P001-1448S-043                000095P001-1448S-043
AMOBEE INC                         BALLARD SPAHR LLP                 BALLARD SPAHR LLP                   BALLARD SPAHR LLP
MEGAN REIFEISS                     DUSTIN P BRANCH;JESSICA M SIMON   DUSTIN P BRANCH;JESSICA M SIMON     LESLIE C HEILMAN;LAUREL D ROGLEN
PO BOX 894409                      2029 CENTURY PARK EAST STE 800    2029 CENTURY PARK EAST STE 800      919 N MARKET ST.,11TH FLOOR
LOS ANGELES CA 90189               LOS ANGELES CA 90067- 2909        LOS ANGELES CA 90067- 2909          WILMINGTON DE 19801-3034
CLIENTACCTG-US@AMOBEE.COM          BRANCHD@BALLARDSPAHR.COM          SIMONJM@BALLARDSPAHR.COM            HEILMANL@BALLARDSPAHR.COM




000095P001-1448S-043               000054P001-1448S-043              000057P001-1448S-043                000080P001-1448S-043
BALLARD SPAHR LLP                  BEN COOK                          BRACE WOOD                          BURR & FORMAN LLP
LESLIE C HEILMAN;LAUREL D ROGLEN   ADDRESS INTENTIONALLY OMITTED     SARA TAYLOR                         RICHARD A ROBINSON,ESQ
919 N MARKET ST.,11TH FLOOR        BCOOK1266@HOTMAIL.COM             1400 E EXPRESSWAY 83                1201 N MARKET ST.,STE 1407
WILMINGTON DE 19801-3034                                             SUITE 155                           WILMINGTON DE 19801
ROGLENL@BALLARDSPAHR.COM                                             MCALLEN TX 78503                    RROBINSON@BURR.COM
                                                                     SARA.TAYLORAPSO@GMAIL.COM


000071P001-1448S-043               000026P001-1448S-043              000056P001-1448S-043                000020P001-1448S-043
CAMPBELL & LEVINE LLC              CENTURYLINK                       CLINICAL PROPERTY HOLDINGS, LLC     COLE SCHOTZ P.C.
MARK T HURFORD,ESQ                 MIGUEL ZELAYA                     ERIC SOLHEIM                        G. DAVID DEAN
222 DELAWARE AVE.,STE 1620         PO BOX 52187                      653 COLLINS MEADOW DRVIE            500 DELAWARE AVE
WILMINGTON DE 19801                PHOENIX AZ 85072-2187             GEORGETOWN SC 29940                 SUITE 1410
MHURFORD@CAMLEV.COM                MIGUEL.ZELAYA@CENTURYLINK.COM     ERIC@CLINICALPROPERTYHOLDINGS.COM   WILMINGTON DE 19801
                                                                                                         DDEAN@COLESCHOTZ.COM


000027P001-1448S-043               000014P001-1448S-043              000008P002-1448S-043                000004P001-1448S-043
DAVIS VISION INC                   DELAWARE ATTORNEY GENERAL         DELAWARE DIVISION OF REVENUE        DELAWARE SECRETARY OF STATE
PAT CERVINO                        BANKRUPTCY DEPT                   CHRISTINA ROJAS                     DIV OF CORPORATIONS FRANCHISE TAX
175 EAST HOUSTON S                 CARVEL STATE OFFICE BLDG          CARVEL STATE OFFICE BUILD 8TH FL    PO BOX 898
SAN ANTONIO TX 78205               820 N FRENCH ST 6TH FL            820 N FRENCH ST                     DOVER DE 19903
PAT.CERVINO@VERSANTHEALTH.COM      WILMINGTON DE 19801               WILMINGTON DE 19801                 DOSDOC_FTAX@STATE.DE.US
                                   ATTORNEY.GENERAL@STATE.DE.US      CHRISTINA.ROJAS@DELAWARE.GOV
                                         Case 20-11413-KBO Doc 290 Filed 07/07/20 Page 4 of 10
                                                       LVI Intermediate Holdings, Inc. et al.
                                                                 Electronic Mail
                                                                  Exhibit Pages
Page # : 2 of 4                                                                                                                 07/02/2020 08:25:43 PM
000030P001-1448S-043                    000079P001-1448S-043                    000066P001-1448S-043                000066P001-1448S-043
FACEBOOK INC                            FORCHELLI DEEGAN TERRANA LLP            FURR AND COHEN PA                   FURR AND COHEN PA
1601 WILLOW RD                          GERARD R LUCKMAN                        ROBERT C FURR,ESQ                   ROBERT C FURR,ESQ
MENLO PARK CA 94025                     333 EARLE OVINGTON BLVD.,STE 1010       2255 GLADES RD.,STE 301E            2255 GLADES RD.,STE 301E
AR@FB.COM                               UNIONDALE NY 11553                      BOCA RATON FL 33431                 BOCA RATON FL 33431
                                        GLUCKMAN@FORCHELLILAW.COM               RFURR@FURRCOHEN.COM                 LTITUS@FURRCOHEN.COM




000021P001-1448S-043                    000024P001-1448S-043                    000069P001-1448S-043                000068P001-1448S-043
GOLDBERG KOHN                           GOOGLE INC                              GREENBERG TRAURIG LLP               GREENBERG TRAURIG PA
RANDALL L KLEIN                         1600 AMPHITHEATRE PKWY                  DENNIS A MELORO                     ARI NEWMAN
55 EAST MONROE STREET                   MOUNTAIN VIEW CA 94043                  THE NEMOURS BLDG                    333 SE 2ND AVE.,STE 4400
SUITE 3300                              COLLECTIONS-GOOGLE@GOOGLE.COM           1007 NORTH ORANGE ST.,STE 1200      MIAMI FL 33131
CHICAGO IL 60603                                                                WILMINGTON DE 19801                 NEWMANAR@GTLAW.COM
RANDALL.KLEIN@GOLDBERGKOHN.COM                                                  MELOROD@GTLAW.COM


000028P001-1448S-043                    000041P001-1448S-043                    000063P001-1448S-043                000061P001-1448S-043
HENRY SCHEIN INC                        HW HOLLINGER CANADA INC                 KURTZMAN STEADY LLC                 LINEBARGER GOGGAN BLAIR & SAMPSON LLP
HEATHER STEPHENS                        ROBERTO MANCUSO                         JEFFREY KURTZMAN,ESQ                ELIZABETH WELLER
PO BOX 371952                           550 RUE SHERBROOKE O STE 2070           401 S 2ND ST.,STE 200               2777 N STEMMONS FREEWAY, STE 1000
PITTSBURGH PA 15250-7952                MONTREAL QC H3A1B9                      PHILADELPHIA PA 19147               DALLAS TX 75207
HEATHER.STEPHENS@HENRYSCHEIN.COM        CANADA                                  KURTZMAN@KURTZMANSTEADY.COM         DALLAS.BANKRUPTCY@PUBLICANS.COM
                                        INFO@HWHOLLINGER.COM


000085P001-1448S-043                    000065P001-1448S-043                    000093P001-1448S-043                000037P001-1448S-043
LINEBARGER GOGGAN BLAIR & SAMPSON LLP   LINEBARGER GOOGAN BLAIR & SAMPSON LLP   MARICOPA COUNTY TREASURER           MARKETING ARCHITECTS
JOHN P DILMAN                           DON STECKER                             PETER MUTHIG                        B QUARBERG
P O BOX 3064                            112 E PECAN ST.,STE 2200                MARICOPA COUNTY ATTORNEY'S OFFICE   110 CHESHIRE LN STE 200
HOUSTON TX 77253-3064                   SAN ANTONIO TX 78205                    225 W MADISON AVE                   MINNEAPOLIS MN 55305
HOUSTON_BANKRUPTCY@PUBLICANS.COM        SANANTONIO.BANKRUPTCY@PUBLICANS.COM     PHOENIX AZ 85003                    BQUARBERG@MARKARCH.COM
                                                                                MUTHIGK@MCAO.MARICOPA.GOV


000053P001-1448S-043                    000073P001-1448S-043                    000042P001-1448S-043                000072P001-1448S-043
MARKUS HOCKENSON                        MCCREARY VESELKA BRAGG & ALLEN PC       METLIFE GROUP BENEFITS              METZ LEWIS BRODMAN MUST O'KEEFE LLC
ADDRESS INTENTIONALLY OMITTED           TARA LEDAY                              METLIFE SMALL BUSINESS CENTER       JUSTIN M TUSKAN,ESQ
MHOCKENSON@COMCAST.NET                  P O BOX 24106701                        SHANNA CURRY                        535 SMITHFIELD ST.,STE 800
                                        ROUND ROCK TX 78680                     BOX # 804466                        PITTSBURGH PA 15222
                                        TLEDAY@MVBALAW.COM                      811 MAIN ST 7TH FLOOR               JTUSKAN@METZLEWIS.COM
                                                                                KANSAS CITY MO 64180-4466
                                                                                SHANNA.CURRY@METLIFESERVICE.COM

000088P001-1448S-043                    000043P001-1448S-043                    000086P001-1448S-043                000082P001-1448S-043
MEYERS ROMAN FRIEDBERG & LEWIS LPA      MICROSOFT ONLINE INC                    MILLER NASH GRAHAM & DUNN LLP       MORRIS JAMES LLP
DAVID M NEUMANN                         PO BOX 847543                           JOHN R KNAPP JR                     ERIC J MONZO;BRYA M KEILSON
28601 CHAGRIN BLVD.,STE 600             DALLAS TX 75284-7543                    PIER 70                             500 DELAWARE AVE.,STE 1500
CLEVELAND OH 44122                      ADBILL@MICROSOFT.COM                    2801 ALASKAN WAY STE 300            WILMINGTON DE 19801
DNEUMANN@MEYERSROMAN.COM                                                        SEATTLE WA 98121                    EMONZO@MORRISJAMES.COM
                                                                                JOHN.KNAPP@MILLERNASH.COM
                                               Case 20-11413-KBO Doc 290 Filed 07/07/20 Page 5 of 10
                                                             LVI Intermediate Holdings, Inc. et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 3 of 4                                                                                                                                    07/02/2020 08:25:43 PM
000082P001-1448S-043                          000052P001-1448S-043                        000083P001-1448S-043                          000083P001-1448S-043
MORRIS JAMES LLP                              MORRIS NICHOLS ARSHT & TUNNELL LLP          MORRISON & FOERSTER LLP                       MORRISON & FOERSTER LLP
ERIC J MONZO;BRYA M KEILSON                   ROBERT J DEHNEY                             TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER
500 DELAWARE AVE.,STE 1500                    1201 NORTH MARKET STREET                    250 WEST 55TH ST                              250 WEST 55TH ST
WILMINGTON DE 19801                           16TH FLOOR                                  NEW YORK NY 10019                             NEW YORK NY 10019
BKEILSON@MORRISJAMES.COM                      WILMINGTON DE 19801                         TGOREN@MOFO.COM                               MLIGHTNER@MOFO.COM
                                              RDEHNEY@MNAT.COM


000083P001-1448S-043                          000044P001-1448S-043                        000044P001-1448S-043                          000076P001-1448S-043
MORRISON & FOERSTER LLP                       NEUSTAR INFO SVC INC                        NEUSTAR INFO SVC INC                          OASIS MEDICAL
TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   BANK OF AMERICA                             BANK OF AMERICA                               MATT KRALL
250 WEST 55TH ST                              HOMAN HAGHARI                               HOMAN HAGHARI                                 514 S VERMONT AVE
NEW YORK NY 10019                             PO BOX 742000                               PO BOX 742000                                 GLENDORA CA 91741
AKISSNER@MOFO.COM                             ATLANTA GA 30374-2000                       ATLANTA GA 30374-2000                         MKRALL@OASISMEDICAL.COM
                                              NISBILLING@NEUSTAR.BIZ                      SUPPORT-INFOSERVICES@TEAM.NEUSTAR


000039P001-1448S-043                          000091P001-1448S-043                        000003P002-1448S-043                          000081P001-1448S-043
OASIS MEDICAL INC                             OFFICE OF THE U.S. TRUSTEE                  OFFICE OF THE US TRUSTEE                      OFFIT KURMAN PA
MONICA LOERA                                  KAREN E. STARR, CPA                         RICHARD L. SCHEPACARTER, ESQ                  STEPHEN A METZ,ESQ
514 SOUTH VERMONT AVE                         BANKRUPTCY ANALYST                          844 KING ST                                   4800 MONTGOMERY LANE, 9TH FLR
GLENDORA CA 91741                             J. CALEB BOGGS FEDERAL BUILDING             STE 2207                                      BETHESDA MD 20814
MLOERA@OASISMEDICAL.COM                       844 KING STREET, SUITE 2207                 WILMINGTON DE 19801                           SMETZ@OFFITKURMAN.COM
                                              WILMINGTON DELAWARE 19801                   RICHARD.SCHEPACARTER@USDOJ.GOV
                                              KAREN.E.STARR@USDOJ.GOV

000064P001-1448S-043                          000074P001-1448S-043                        000032P001-1448S-043                          000040P001-1448S-043
OKLAHOMA COUNTY TREASURER                     PEPPER HAMILTON LLP                         ROSENBERG MEDIA                               RP AVENTINE OFFICE OWNER LLC
GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY     KENNETH A LISTWAK                           JAY ROSENBERG                                 M GONZALEZ
320 ROBERT S KERR, RM 505                     HERCULES PLAZA STE 5100                     14413 AUTUMN BRANCH TERRACE                   3953 MAPLE AVE STE 300
OKLAHOMA CITY OK 73102                        1313 N MARKET ST                            BOYDS MD 20841                                DALLAS TX 75219
GRECRA@OKLAHOMACOUNTY.ORG                     WILMINGTON DE 19899-1709                    JAY@ROSENBERGMEDIA.COM                        MGONZALEZ@ROCKHILLMANAGEMENT.COM
                                              LISTWAKK@PEPPERLAW.COM


000038P001-1448S-043                          000016P001-1448S-043                        000017P001-1448S-043                          000075P001-1448S-043
SECURED COMMUNICATIONS INC                    SECURITIES AND EXCHANGE COMMISSION          SECURITIES AND EXCHANGE COMMISSION            SENSIS INC
STEVE SYNENKO                                 SEC OF THE TREASURY OFFICE OF GEN COUNSEL   PHIL OFC BANKRUPTCY DEPT                      JOSE VILLA
3249 SE QUAY ST                               100 F ST NE                                 ONE PENN CTR                                  818 SOUTH BROADWAY STE 100
PORT ST. LUCIE FL 34984                       WASHINGTON DC 20549                         1617 JFK BLVD STE 520                         LOS ANGELES CA 90041
SCISYSTEMS@GMAIL.COM                          SECBANKRUPTCY@SEC.GOV                       PHILADELPHIA PA 19103                         JRVILLA@SENSISAGENCY.COM
                                                                                          SECBANKRUPTCY@SEC.GOV


002657P002-1448A-043                          002657P002-1448A-043                        000070P001-1448S-043                          000070P001-1448S-043
SHAREHOLDER VALUE LTD                         SHAREHOLDER VALUE LTD                       SHIPMAN & GOODWIN LLP                         SHIPMAN & GOODWIN LLP
SCOTT CAIN                                    SCOTT CAIN                                  ERIC S GOLDSTEIN,ESQ                          ERIC S GOLDSTEIN,ESQ
5307 WEST LOOP 289                            5307 WEST LOOP 289                          ONE CONSTITUTION PLAZA                        ONE CONSTITUTION PLAZA
STE 201                                       STE 201                                     HARTFORD CT 06103-1919                        HARTFORD CT 06103-1919
LUBBOCK TX 79414                              LUBBOCK TX 79414                            EGOLDSTEIN@GOODWIN.COM                        BANKRUPTCY@GOODWIN.COM
SCOTT@TIGRISLLC.NET                           DIANA@TIGRISLLC.NET
                                     Case 20-11413-KBO Doc 290 Filed 07/07/20 Page 6 of 10
                                                   LVI Intermediate Holdings, Inc. et al.
                                                             Electronic Mail
                                                              Exhibit Pages
Page # : 4 of 4                                                                                                                   07/02/2020 08:25:43 PM
000070P001-1448S-043                000087P001-1448S-043                        000058P001-1448S-043                  000029P001-1448S-043
SHIPMAN & GOODWIN LLP               SIRLIN LESSER & BENSON PC                   SLOSBURG REAL PROPERTY                STAPLES ADVANTAGE
ERIC S GOLDSTEIN,ESQ                DANA S PLON,ESQ                             BRIAN SCHUKAR                         DEPT ATL
ONE CONSTITUTION PLAZA              123 SOUTH BROAD ST.,STE 2100                10040 REGENCY CIRCLE                  JAMIE THOMAS
HARTFORD CT 06103-1919              PHILADELPHIA PA 19109                       OMAHA NE 86114                        PO BOX 105748
BANKRUPTCYPARALEGAL@GOODWIN.COM     DPLON@SIRLINLAW.COM                         BSCHUKAR@SLOSBURG.COM                 ATLANTA GA 30348-5748
                                                                                                                      ARCREDITCARDTEAM@STAPLES.COM


000029P001-1448S-043                000092P002-1448S-043                        000034P001-1448S-043                  000034P001-1448S-043
STAPLES ADVANTAGE                   TN DEPT OF REVENUE                          TOWER 1555                            TOWER 1555
DEPT ATL                            LAURA L MCCLOUD, SR ASST ATTORNEY GENERAL   DEBRA LAWSON                          DEBRA LAWSON
JAMIE THOMAS                        TN ATTORNEY GENERAL'S OFFICE                1555 PALM BEACH LAKES BLVD STE 1100   1555 PALM BEACH LAKES BLVD STE 1100
PO BOX 105748                       BANKRUPTCY DIVISION                         WEST PALM BEACH FL 33401              WEST PALM BEACH FL 33401
ATLANTA GA 30348-5748               P O BOX 20207                               DLAWSON@ECCLESTONE.COM                PROPERTYADMIN@ECCLESTONE.COM
STAPLESCREDITSD@STAPLES.COM         NASHVILLE TN 37202-0207
                                    AGBANKDELAWARE@AG.TN.GOV

000005P001-1448S-043                000036P001-1448S-043                        000089P001-1448S-043                  000090P001-1448S-043
US ATTORNEY FOR DELAWARE            VINCODO LLC                                 WIECK DELUCA & GEMMA INCORPORATED     WIECK DELUCA & GEMMA INCORPORATED
CHARLES OBERLY ELLEN SLIGHTS        TIM DALY                                    ROBERT D WIECK,ESQ                    CHRISTINE L BAGLIONI,ESQ
1313 NORTH MARKET ST                1554 CLARK DR                               ONE TURKS HEAD PLACE, STE 1300        ONE TURKS HEAD PLACE STE 1300
WILMINGTON DE 19801                 YARDLY PA 19067                             PROVIDENCE RI 02903                   PROVIDENCE RI 02903
USADE.ECFBANKRUPTCY@USDOJ.GOV       TDALY@VINCODO.COM                           RWIECK@WDGLAW.COM                     CBAGLIONI@WDGLAW.COM




000062P001-1448S-043                000025P001-1448S-043                        000025P001-1448S-043
WILES & WILES LLP                   ZIEMER USA                                  ZIEMER USA
VICTOR W NEWMARK,ESQ                CAROL DEPPING OR BETH PRATT                 CAROL DEPPING OR BETH PRATT
800 KENNESAW AVE.,STE 400           620 E 3RD ST                                620 E 3RD ST
MARIETTA GA 30060-7946              ALTON IL 62002                              ALTON IL 62002
BANKRUPTCY@EVICT.NET                CAROL.DEPPING@ZIEMERGROUP.COM               BETH.PRATT@ZIEMERGROUP.COM




                Records Printed :   87
Case 20-11413-KBO   Doc 290   Filed 07/07/20   Page 7 of 10
                                     Case 20-11413-KBO                  Doc 290   Filed 07/07/20             Page 8 of 10
                                                               LVI Intermediate Holdings, Inc. et al.
                                                                          Exhibit Pages

Page # : 1 of 3                                                                                                                          07/02/2020 08:25:18 PM
000022P001-1448S-043                000023P001-1448S-043                          000033P001-1448S-043                      000031P001-1448S-043
ALCON LABORATORIES INC              AMERICAN EXPRESS                              AMO SALES AND SVC INC                     AMOBEE INC
BRENT POLLY                         AUSTIN SIEGFRIED                              GERARD SHIN                               MEGAN REIFEISS
PO BOX 677775                       PO BOX 650448                                 PO BOX 74007099                           PO BOX 894409
DALLAS TX 75267-7775                DALLAS TX 75265-0448                          CHICAGO IL 60674-7099                     LOS ANGELES CA 90189




000013P001-1448S-043                000054P001-1448S-043                          000057P001-1448S-043                      000026P001-1448S-043
ARIZONA ATTORNEY GENERAL'S OFFICE   BEN COOK                                      BRACE WOOD                                CENTURYLINK
PO BOX 6123                         ADDRESS INTENTIONALLY OMITTED                 SARA TAYLOR                               MIGUEL ZELAYA
MD 7611                                                                           1400 E EXPRESSWAY 83                      PO BOX 52187
PHOENIX AZ 85005-6123                                                             SUITE 155                                 PHOENIX AZ 85072-2187
                                                                                  MCALLEN TX 78503



000056P001-1448S-043                000020P001-1448S-043                          000027P001-1448S-043                      000014P001-1448S-043
CLINICAL PROPERTY HOLDINGS, LLC     COLE SCHOTZ P.C.                              DAVIS VISION INC                          DELAWARE ATTORNEY GENERAL
ERIC SOLHEIM                        G. DAVID DEAN                                 PAT CERVINO                               BANKRUPTCY DEPT
653 COLLINS MEADOW DRVIE            500 DELAWARE AVE                              175 EAST HOUSTON S                        CARVEL STATE OFFICE BLDG
GEORGETOWN SC 29940                 SUITE 1410                                    SAN ANTONIO TX 78205                      820 N FRENCH ST 6TH FL
                                    WILMINGTON DE 19801                                                                     WILMINGTON DE 19801



000008P002-1448S-043                000004P001-1448S-043                          000006P001-1448S-043                      000007P001-1448S-043
DELAWARE DIVISION OF REVENUE        DELAWARE SECRETARY OF STATE                   DELAWARE SECRETARY OF STATE               DELAWARE STATE TREASURY
CHRISTINA ROJAS                     DIV OF CORPORATIONS FRANCHISE TAX             DIVISION OF CORPORATIONS                  BANKRUPTCY DEPT
CARVEL STATE OFFICE BUILD 8TH FL    PO BOX 898                                    401 FEDERAL ST STE 4                      820 SILVER LAKE BLVD
820 N FRENCH ST                     DOVER DE 19903                                DOVER DE 19901                            STE 100
WILMINGTON DE 19801                                                                                                         DOVER DE 19904



000059P001-1448S-043                000030P001-1448S-043                          000009P001-1448S-043                      000021P001-1448S-043
DOUGLAS EMMETT 2010 LLC             FACEBOOK INC                                  FRANCHISE TAX BOARD                       GOLDBERG KOHN
CARMELA VILLAGRACIA                 1601 WILLOW RD                                BANKRUPTCY SECTION MSA340                 RANDALL L KLEIN
1003 BISHOP ST                      MENLO PARK CA 94025                           PO BOX 2952                               55 EAST MONROE STREET
#440                                                                              SACRAMENTO CA 95812-2952                  SUITE 3300
HONOLULU HI 96813                                                                                                           CHICAGO IL 60603



000024P001-1448S-043                000028P001-1448S-043                          000077P001-1448S-043                      000041P001-1448S-043
GOOGLE INC                          HENRY SCHEIN INC                              HONIGMAN LLP                              HW HOLLINGER CANADA INC
1600 AMPHITHEATRE PKWY              HEATHER STEPHENS                              LAWRENCE A LICHTMAN,ESQ                   ROBERTO MANCUSO
MOUNTAIN VIEW CA 94043              PO BOX 371952                                 2290 FIRST NATIONAL BLDG                  550 RUE SHERBROOKE O STE 2070
                                    PITTSBURGH PA 15250-7952                      660 WOODWARD AVE                          MONTREAL QC H3A1B9
                                                                                  DETROIT MI 48226                          CANADA



000001P001-1448S-043                000002P001-1448S-043                          000037P001-1448S-043                      000053P001-1448S-043
INTERNAL REVENUE SVC                INTERNAL REVENUE SVC                          MARKETING ARCHITECTS                      MARKUS HOCKENSON
CENTRALIZED INSOLVENCY OPERATION    CENTRALIZED INSOLVENCY OPERATION              B QUARBERG                                ADDRESS INTENTIONALLY OMITTED
PO BOX 7346                         2970 MARKET ST                                110 CHESHIRE LN STE 200
PHILADELPHIA PA 19101-7346          MAIL STOP 5 Q30 133                           MINNEAPOLIS MN 55305
                                    PHILADELPHIA PA 19104-5016
                                       Case 20-11413-KBO                   Doc 290   Filed 07/07/20           Page 9 of 10
                                                                LVI Intermediate Holdings, Inc. et al.
                                                                           Exhibit Pages

Page # : 2 of 3                                                                                                                                         07/02/2020 08:25:18 PM
000042P001-1448S-043                  000010P001-1448S-043                           000043P001-1448S-043                                 000084P001-1448S-043
METLIFE GROUP BENEFITS                MICHIGAN DEPT OF TREASURY, TAX POL DIV         MICROSOFT ONLINE INC                                 MISSOURI DEPT OF REVENUE
METLIFE SMALL BUSINESS CENTER         LITIGATION LIAISON                             PO BOX 847543                                        STEVEN A GINTHER, SPECIAL ASST ATTORNEY GENERAL
SHANNA CURRY                          430 WEST ALLEGAN ST                            DALLAS TX 75284-7543                                 GENERAL COUNSEL'S OFFICE
BOX # 804466                          2ND FL AUSTIN BLDG                                                                                  BANKRUPTCY UNIT
811 MAIN ST 7TH FLOOR                 LANSING MI 48922                                                                                    P.O. BOX 475
KANSAS CITY MO 64180-4466                                                                                                                 JEFFERSON CITY MO 65105-0475


000052P001-1448S-043                  000044P001-1448S-043                           000076P001-1448S-043                                 000039P001-1448S-043
MORRIS NICHOLS ARSHT & TUNNELL LLP    NEUSTAR INFO SVC INC                           OASIS MEDICAL                                        OASIS MEDICAL INC
ROBERT J DEHNEY                       BANK OF AMERICA                                MATT KRALL                                           MONICA LOERA
1201 NORTH MARKET STREET              HOMAN HAGHARI                                  514 S VERMONT AVE                                    514 SOUTH VERMONT AVE
16TH FLOOR                            PO BOX 742000                                  GLENDORA CA 91741                                    GLENDORA CA 91741
WILMINGTON DE 19801                   ATLANTA GA 30374-2000



000091P001-1448S-043                  000003P002-1448S-043                           000078P001-1448S-043                                 000064P001-1448S-043
OFFICE OF THE U.S. TRUSTEE            OFFICE OF THE US TRUSTEE                       OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES (   OKLAHOMA COUNTY TREASURER
KAREN E. STARR, CPA                   RICHARD L. SCHEPACARTER, ESQ                   DEB SECREST                                          GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY
BANKRUPTCY ANALYST                    844 KING ST                                    PA- DEPT OF LABOR AND INDUSTRY                       320 ROBERT S KERR, RM 505
J. CALEB BOGGS FEDERAL BUILDING       STE 2207                                       COLLECTIONS SUPPORT UNIT                             OKLAHOMA CITY OK 73102
844 KING STREET, SUITE 2207           WILMINGTON DE 19801                            651 BOAS ST.,RM 925
WILMINGTON DELAWARE 19801                                                            HARRISBURG PA 17121


000055P001-1448S-043                  000032P001-1448S-043                           000040P001-1448S-043                                 000038P001-1448S-043
RONALD ANTONIEWICZ                    ROSENBERG MEDIA                                RP AVENTINE OFFICE OWNER LLC                         SECURED COMMUNICATIONS INC
ADDRESS INTENTIONALLY OMITTED         JAY ROSENBERG                                  M GONZALEZ                                           STEVE SYNENKO
                                      14413 AUTUMN BRANCH TERRACE                    3953 MAPLE AVE STE 300                               3249 SE QUAY ST
                                      BOYDS MD 20841                                 DALLAS TX 75219                                      PORT ST. LUCIE FL 34984




000015P001-1448S-043                  000016P001-1448S-043                           000017P001-1448S-043                                 000075P001-1448S-043
SECURITIES AND EXCHANGE COMMISSION    SECURITIES AND EXCHANGE COMMISSION             SECURITIES AND EXCHANGE COMMISSION                   SENSIS INC
NY REG OFFICE BANKRUPTCY DEPT         SEC OF THE TREASURY OFFICE OF GEN COUNSEL      PHIL OFC BANKRUPTCY DEPT                             JOSE VILLA
BROOKFIELD PL                         100 F ST NE                                    ONE PENN CTR                                         818 SOUTH BROADWAY STE 100
200 VESEY ST STE 400                  WASHINGTON DC 20549                            1617 JFK BLVD STE 520                                LOS ANGELES CA 90041
NEW YORK NY 10281-1022                                                               PHILADELPHIA PA 19103



000070P001-1448S-043                  000058P001-1448S-043                           000012P001-1448S-043                                 000029P001-1448S-043
SHIPMAN & GOODWIN LLP                 SLOSBURG REAL PROPERTY                         SOCIAL SECURITY ADMINISTRATION                       STAPLES ADVANTAGE
ERIC S GOLDSTEIN,ESQ                  BRIAN SCHUKAR                                  OFFICE OF THE GEN COUNSEL REGION 3                   DEPT ATL
ONE CONSTITUTION PLAZA                10040 REGENCY CIRCLE                           300 SPRING GDN ST                                    JAMIE THOMAS
HARTFORD CT 06103-1919                OMAHA NE 86114                                 PHILADELPHIA PA 19123                                PO BOX 105748
                                                                                                                                          ATLANTA GA 30348-5748



000034P001-1448S-043                  000005P001-1448S-043                           000011P001-1448S-043                                 000036P001-1448S-043
TOWER 1555                            US ATTORNEY FOR DELAWARE                       US EPA REG 3                                         VINCODO LLC
DEBRA LAWSON                          CHARLES OBERLY ELLEN SLIGHTS                   OFFICE OF REG COUNSEL                                TIM DALY
1555 PALM BEACH LAKES BLVD STE 1100   1313 NORTH MARKET ST                           1650 ARCH ST                                         1554 CLARK DR
WEST PALM BEACH FL 33401              WILMINGTON DE 19801                            PHILADELPHIA PA 19103                                YARDLY PA 19067
                                   Case 20-11413-KBO   Doc 290   Filed 07/07/20   Page 10 of 10
                                                LVI Intermediate Holdings, Inc. et al.
                                                           Exhibit Pages

Page # : 3 of 3                                                                                   07/02/2020 08:25:18 PM
000025P001-1448S-043
ZIEMER USA
CAROL DEPPING OR BETH PRATT
620 E 3RD ST
ALTON IL 62002




         Records Printed :    57
